Exhibit 10.2

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (the “Agreement”) is made on July 31, 2018 (“Effective
Date”) at Bangalore by and between: between:

 

BORQS Software Solutions Private Limited, a company incorporated under the laws
of India, having its Registered Office at Prestige Al Kareem# 3, Ground Floor
Edward Road, Bangalore — 560 052 (hereinafter referred to as the “Borrower’
which expression shall unless excluded by or repugnant to the subject or context
be deemed to include its successors-in-interest and permitted assigns) of the
ONE PART

 

AND

 

Bluecap Mobile Private Limited, a company incorporated under the laws of India,
having its Registered Office at G-02, Prestige Serenity, 38/1, Kanakapura Road,
Basavanagudi. Bangalore - 560 004 (hereinafter referred to as the “Lender” which
expression shall unless excluded by or repugnant to the subject or context be
deemed to include its successors-in-interest and permitted assigns) of the
SECOND PART

 

(The Borrower and Lender hereinafter individually be referred to as ‘Party” and
collectively as Parties’)

 

WHEREAS

 

A.The Borrower is in the business of

 

Software Development

 

B.The Borrower requires Funds and has requested the Lender to Provide Financial
Assistance and the Lender has Agreed to do the same.

 

C.Pursuant to the above. The Parties seek to enter into this Agreement to
confirm and record the terms and conditions on which the Lender shall provide
the Loan to the Borrower, and other agreements in connection therewith.

 

1.DEFINATIONS AND INTERPRETATION

 

(a)“Applicable Law” shall include all applicable (i) statutes, enactments, acts
of legislature or parliament, law, ordinances, rules, bye-laws, regulations,
listing agreements. Notifications, guidelines or policies of any jurisdiction
and (ii) judicial quasi judicial and or administrative decisions
interpretations, directions, directives, licenses, permits: judgments. writs,
injunctions, arbitral awards, decrees, orders, terms and conditions of
governmental or regulatory approvals or agreements with any governmental of
regulatory authority:

 

(b)“Approvals” shall mean any sanctions, permissions, consents, validations,
confirmations, licenses, and other authorizations obtained from any Government
Body.

 

(c)“Business Dal means a day that is not a Saturday, Sunday, Public Holiday or
Bank Holiday in Bangalore.

 



 

 

 

(d)“Government Body” means any government authority, statutory authority,
government department, agency, commission, board, tribunal or court or other
law. Rule or regulation making entity having or purporting to have jurisdiction
on behalf of India or any state or other subdivision thereof or any
municipality, district or other subdivision thereof;

 

(e)“Interest Rate” means 8% (Eight Percent) per annum.

 

(f)“Loan Amount” means the Principal amount of the Loan provided by the Lender
to the Borrower at its discretion.

 

(g)“Material Adverse Change” means any change in circumstances of the Borrower
that the Borrower know, or should know, will materially affect its capacity to
perform its obligation under this Agreement

 

(h)“Outstanding Amount” means sum due to the Lender at the end of the day

 

THE LOAN

 

Subject to the Terms of this Agreement the Lender hereby agrees to grant a sum
of Rs 2,75,00,000/- (INR Two Crore Seventy Five Lakh Only) to the Borrower and
the Borrower hereby agrees to avail from the Lender the Loan in accordance with
the provisions contained herein. Further sums lent, if any, in addition to the
aforesaid amount, will form a part of this Agreement.

 

INTEREST

 

(a)Interest shall be payable by the Borrower on the Loan at the rate of 8%
(Eight Percent) per annum on a daily reducing balance method.

 

(b)The borrower acknowledges that the Loan provided under this Agreement is for
commercial transaction

 

REPAYMENT

 

(a)“Repayment date” means the date on which the Loan is paid

 

(b)Notwithstanding any other term of Agreement, the entire Loan along with the
accrued interest and other sums due and payable under the Loan Agreement.

 

UTILISATION OF LOAN

 

The lender may in its discretion, but without being bound to, monitor or verify
the application of any amount borrowed pursuant to this Agreement. The Borrower
undertakes to make available to the Lender such Books and Records as may be
required by the Lender for such monitoring.

 



2

 

 

OBLIGATIONS OF THE BORROWER

 

(a)The borrower shall provide information and give access to records as may be
reasonably requested by the Lender.

 

(b)To ensure there is no substantial change in the nature of business carned on
by the Borrower without written consent of the Lender.

 

(c)To comply with all Applicable Laws and keep all Authorisations required for
its business in force.

 

(d)To ensure that there is no change in control of the Borrower without written
consent of the Lender.

 

(e)To provide notice to the Lender of any event of Default or Material Adverse
Change.

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

The Borrower hereby represents and warrants to the Lender that:

 

(a)It is a company duly organized validity existing and in good standing under
the laws of India and ha the legal right and full power and authorisation to
enter into, perform and deliver, its obligations under this Agreement.

 

(b)All necessary corporate and other authorisations required in connection with
its entry into, performance of and the validity and enforceability of its
obligations and delivery of the Loan Agreement to which it is a Party and the
transactions contemplated by this Loan Agreement have been obtained and are in
full force and effect

 

(c)The obligations expressed to be assumed by it in this Agreement are legal,
valid, binding and enforceable obligations in accordance with their terms

 

(d)The execution and performance by it of this Agreement does not conflict with
or is in default of any Applicable Law, or any contract entered into by it with
any party

 

(e)All documents provided by the Borrower to the Lender are true and correct and
any financial statements provided to the Lender give a true and fair view and
represent the Borrower’s financial condition

 

(f)All information supplied by the Borrower for the purpose of the Loan is true,
complete and accurate in all material respects as at the date on which it was
given and is not misleading in any respect

 

(g)There are no insolvency or bankruptcy proceedings ongoing or initiated
against the Borrower

 

(h)There are no lawsuits, arbitrations actions or proceedings pending or, to the
knowledge of the Borrower threatened against the Borrower.

 



3

 

 

EVENTS OF DEFAULT

 

Each of the following events shall constitute an Event of Default

 

(a)failure by the Borrower to comply with any of the obligations or covenants
under this Agreement;

 

(b)failure by the Borrower to make payment of any amounts due under this
Agreement including without limitation the principal and interest amounts on the
date on which such amount is due

 

(c)Liquidation, insolvency or dissolution of the Borrower

 

(d)If a resolution for winding up is passed by the Borrower.

 

(e)Filing of bankruptcy proceedings against the Borrower

 

(f)The Borrower is unable to pay its debts or the value of assets of the
Borrower is less than its liabilities or a moratorium is declared in respect of
any indebtedness of the Borrower

 

(g)Appointment of a receiver or liquidator in respect of the Borrower

 

(h)Sale or acquisition of the material portion of the business of the Borrower
or if the Borrower ceases or threatens to cease to carry on all or a substantial
part of its business

 

(i)Where the Lender reasonably is of the opinion that the Loan proceeds have
been applied for a purpose other than the Regular Business

 

(j)where the Borrower breaches any law, order, judgment, decree or regulation
which, in the opinion of the Lender, could have a material adverse effect on the
business of the Borrower

 

(k)Change in Control of the Borrower

 

CONSEQUENCES OF AN EVENT OF DEFAULT

 

On the occurrence of an Event of Default, the Lender may in that event have the
rights described hereunder and the rights available under Applicable Law

 

(a)Declare that all or part of the Loan, together with accrued interest, and all
other amounts accrued or outstanding under the Loan Agreement be immediately due
and payable, whereupon they shall become immediately due and payable

 

(b)Accelerate the repayment of the Loan

 

(c)Exercise any other right that the Lender may have under the Loan Agreement or
under Applicable Law

 



4

 

 

(d)All expenses incurred by the Lender after an Event of Default has occurred in
connection (a) with preservation of the Borrowers assets (whether then or
thereafter existing); and (b) collection of amounts due in respect of the Loan
or under these presents, shall be payable by the Borrower

 

SEVERABILITY

 

If any provision of this Agreement shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision thereof, and this
Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. Any invalid or unenforceable
provision of this Agreement shall be replaced with a provision that is valid and
enforceable and most nearly gives effect to the original intent of the invalid /
unenforceable provision

 

ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement and understanding of the Parties
with respect to the subject matter hereof and supersedes any and all prior
negotiations, correspondence agreements understandings duties or obligations
between the Parties with respect to the subject matter hereof

 

NO OTHER RIGHTS GRANTED

 

Nothing in this Agreement is intended to grant any rights under any patent,
copyright or other intellectual property rights of any Party in favor of the
other, nor shall this Agreement be construed to grant any Party any rights in or
to the other Party’s Confidential Information, except the limited right to use
such Confidential Information in connection with the transaction under this
Agreement. The Lender or Borrower shall not receive any intellectual property
rights in the Confidential Information of the other Party other than a limited
right to use the Confidential Information for the purposes specified in this
Agreement. All intellectual property rights shall continue to vest with the
Party disclosing the Confidential Information

 

AMENDMENTS

 

Any change, alteration, amendment, or modification to this Service Agreement
must be in writing and signed by authorized representatives of both the Parties

 

DISPUTE RESOLUTION

 

Any dispute(s) arising out of this Agreement shall, as far as possible, be
settled amicably between the Parties hereto failing which the following shall
apply

 

(a)Any dispute under this Agreement shall be referred to arbitration by a sole
arbitrator to be appointed jointly by the Parties.

 

(b)The arbitration proceedings shall be held in Bangalore in accordance with the
provisions of the Arbitration and Conciliation Act, 1996 or any statutory
re-enactment or modification thereof for the time being in force.

 

(c)The Parties agree that the arbitration award shall be final and may be
enforced as a decree.

 



5

 

 

(d)The Parties further agree that subject to the above only the competent courts
at Bangalore, India shall have jurisdiction in all matters arising hereunder.

 

(e)The Parties further agree to keep the arbitration proceedings and the
arbitral award confidential.

 

(f)If either Party employs attorneys to enforce any rights arising out of or
relating to this Agreement, the prevailing Party shall be entitled to recover
reasonable costs and attorneys’ fees

 

INDEPENDENT PARTIES

 

Nothing contained or implied in this letter creates a joint venture or
partnership between the Parties or makes one party the agent or legal
representative of the other party for any purpose

 

ASSIGNMENT

 

This Agreement shall not be assignable by any Party without prior written
consent of the other Party.

 

NOTICES

 

(a)Except as otherwise specified in this Loan Agreement, all notices,
requests,consents, approvals, agreements, authorizations, acknowledgements,
waivers and other communications required or permitted under this Loan Agreement
shall be in writing and shall be deemed given when sent to the address specified
below

 

(b)In the case of Borrower

 

BORQS SOFTWARE SOLUTIONS PRIVATE LIMITED

 

Attention Hareesh Ramanna

Managing Director

Address Prestige Al Kareem. # 3, Edward Road, Bangalore — 560052

 

(c)In the case of Lender

 

BLUECAP MOBILE PRIVATE LIMITED

 

Attention Hareesh Ramanna

Director

Address : Prestige Serenity, 3811, Kanakapura Road, Basavanagudi, Bangalore —
560004

 

(d)Either Party may change its address for notification purposes by giving the
other Party 10 (ten) days notice of the new address and the date upon which it
will become effective.

 



6

 

 

GOVERNING LAW

 

This Agreement and all issues arising out of the same shall be construed in
accordance with the laws of India.

 

IN WITNESS WHEREOF the Parties hereto have executed this Agreement

 

BOROS SOFTWARE SOLUTIONS PRIVATE LIMITED       BY: /s/ Hareesh Ramanna   Hareesh
Ramanna   Managing Director       BLUECAP MOBILE PRIVATE LIMITED       BY: /s/
Hareesh Ramanna   Hareesh Ramanna   Director  

 



7

 